ALMON, Justice.
Petition of Dennis James Bartlett for writ of certiorari to the Court of Criminal Appeals to review and revise judgment and decision of that court in Bartlett v. State, 387 So.2d 886, Crim. 6 Div. 80, March 18, 1980, is denied.
In denying the petition for writ of certio-rari in this case, this Court does not wish to be understood as approving or disapproving all of the language used or the statements of law made in the opinion of this case in the Court of Criminal Appeals. In re Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
TORBERT, C. J., and FAULKNER, SHORES and EMBRY, JJ., concur.